   Case 2:19-cv-00700-MHT-CSC Document 54 Filed 08/21/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOHNNY RAY TAYLOR, JR.,           )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )           2:19cv700-MHT
                                  )                (WO)
WEXFORD, INCORPORATED,            )
et al.,                           )
                                  )
     Defendants.                  )

                        OPINION AND ORDER

    The plaintiff, a state prisoner, filed a motion for

preliminary     injunction     seeking      medical     care    and     a

transfer to another prison to avoid retaliation from

the defendants in this lawsuit.              This case is before

the court on the recommendation of the United States

Magistrate      Judge   that    the    plaintiff’s       motion        for

preliminary injunction, as renewed, be denied.                      Also

before    the   court   are    plaintiff’s     objections      to      the

recommendation.      Upon an independent and de novo review

of the record, the court concludes that the objections
   Case 2:19-cv-00700-MHT-CSC Document 54 Filed 08/21/20 Page 2 of 2




should be overruled, the recommendation adopted, and

the motion for preliminary injunction denied.

    Accordingly, it is ORDERED as follows:

    (1) The objections (doc. no. 50) are overruled.

    (2) The      recommendation        of    the     United     States

Magistrate Judge (doc. no. 46) is adopted.

    (3) The motion for preliminary injunction (doc. no.

19, 40) is denied.

    It is further ORDERED that this case is referred

back to the magistrate judge for further proceedings.

    DONE, this the 21st day of August, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
